IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41346

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 490
                                                 )
       Plaintiff-Respondent,                     )      Filed: May 5, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
NICHOLAS LEE CHAPPA,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and concurrent unified sentences of life, with a minimum
       period of confinement of fifteen years, for lewd conduct with a minor; and
       twenty-five years with fifteen years determinate for sexual abuse of a minor,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Nicholas Lee Chappa was found guilty of lewd conduct with a minor under sixteen
(Idaho Code § 18-112A) and sexual abuse of a child under sixteen (I.C. §§ 18-1506(5), 18-
112A). The district court sentenced Chappa to concurrent unified sentences of life, with a
minimum period of confinement of fifteen years for the lewd conduct charge and twenty-five
years with ten years determinate for the sexual abuse charge. Chappa appeals asserting that the
district court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Chappa’s judgment of conviction and sentences are affirmed.




                                                   2